Case 8:19-cv-00710-MSS-TGW Document 177 Filed 09/11/20 Page 1 of 5 PageID 5872




                          IN THE UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                     TAMPA DIVISION

    UMG RECORDINGS, INC., et al.,

             Plaintiffs and Counter-Defendants,

    v.                                                    Case No. 8:19-cv-00710-MSS-TGW

    BRIGHT HOUSE NETWORKS, LLC

             Defendant and Counter-Plaintiff.


     DEFENDANT BRIGHT HOUSE NETWORKS, LLC’S MOTION FOR LEAVE TO
    FILE REPLY BRIEF IN SUPPORT OF MOTION TO MODIFY THE SCHEDULING
     ORDER AND LEAVE TO FILE SECOND AMENDED ANSWER, AFFIRMATIVE
                      DEFENSES, AND COUNTERCLAIMS

             Pursuant to Local Rule 3.01(c), Defendant Bright House Networks, LLC (“Bright

    House”) respectfully moves for leave to file a short reply brief in support of its Motion to

    Modify the Scheduling Order and for Leave to File Second Amended Answer, Affirmative

    Defenses, and Counterclaims. See Dkt. 165 (Aug. 25, 2020).

             Local Rule 3.01(c) provides that “[n]o party shall file any reply . . . unless the Court

    grants leave.” Courts in this District have explained that reply briefs are warranted to “rebut

    any new law or facts contained in the opposition[’]s response to a request for relief before the

    Court,” Promenades Mall (E&A), LLC v. Allstate Ins. Co., 2008 WL 11334927, at *1 (M.D.

    Fla. Aug. 12, 2008), and to “address legal argument raised in the opposing party’s response,”

    Clements v. St. Johns Cty. Sheriff’s Office, 2008 WL 11336601, at *2 (M.D. Fla. Dec. 5,

    2008).




                                                    1
Case 8:19-cv-00710-MSS-TGW Document 177 Filed 09/11/20 Page 2 of 5 PageID 5873




             Here there is good cause to grant Bright House leave to file a seven (7) page reply

    brief. Plaintiffs’ opposition contains a series of legal and factual misstatements, see Dkt. 172

    (“Opp.”) (Sept. 8, 2020), and correction of the applicable case law and factual record will

    significantly aid the Court in the resolution of the underlying motion, see, e.g., Allied

    Portables, LLC v. Youmans, 2016 WL 7428229, at *1 (M.D. Fla. Oct. 19, 2016).

             Specifically, Bright House’s proposed reply brief will address:         (1) Plaintiffs’

    incorrect assertion that Bright House “could have served a partial Answer . . . and

    counterclaimed before the deadline to add parties,” Opp. 7; (2) Plaintiffs’ contention that

    “Bright House certainly was aware of its potential claims by March 18, 2020” because it

    knew about the RIAA and MarkMonitor’s role in sending infringement notices, id. at 8; and

    (3) Plaintiffs’ arguments that Bright House’s proposed amendments would be futile, id. at

    10-12.

             Accordingly, Bright House respectfully requests that the Court grant it leave to file a

    seven (7) page reply brief within seven (7) days of the Court granting the instant motion.




                                                    2
Case 8:19-cv-00710-MSS-TGW Document 177 Filed 09/11/20 Page 3 of 5 PageID 5874




    Dated: September 11, 2020                  Respectfully submitted,


   Jennifer A. Golinveaux (pro hac vice)       /s/ William J. Schifino, Jr.
   WINSTON & STRAWN LLP                        Andrew H. Schapiro (pro hac vice)
   101 California Street, 35th Floor           QUINN EMANUEL URQUHART &
   San Francisco, CA 94111-5840                SULLIVAN, LLP
   Tel: (415) 591-1506                         191 N. Wacker Drive, Suite 2700
   Email: jgolinveaux@winston.com              Chicago, IL 60606
                                               Tel: (312) 705-7400
   Michael S. Elkin (pro hac vice)             Email: andrewschapiro@quinnemanuel.com
   Thomas Patrick Lane (pro hac vice)
   Seth E. Spitzer (pro hac vice)              Charles K. Verhoeven (pro hac vice)
   WINSTON & STRAWN LLP                        David Eiseman (pro hac vice)
   200 Park Avenue                             QUINN EMANUEL URQUHART &
   New York, NY 10166                          SULLIVAN, LLP
   Tel: (212) 294-6700                         50 California Street, 22nd Floor
   Email: melkin@winston.com                   San Francisco, CA 94111
   Email: tlane@winston.com                    Tel: (415) 875-6600
   Email: sspitzer@winston.com                 Email: charlesverhoeven@quinnemanuel.com
                                               Email: davideiseman@quinnemanuel.com
   Erin R. Ranahan (pro hac vice)
   WINSTON & STRAWN LLP                        William J. Schifino, Jr.
   333 S. Grand Avenue                         Florida Bar No. 564338
   Los Angeles, CA 90071                       GUNSTER, YOAKLEY & STEWART, P.A.
   Tel: (213) 615-1933                         401 E. Jackson St., Ste. 2500
   Email: eranahan@winston.com                 Tampa, FL 33602
                                               Tel: (813) 228-9080
   Michael L. Brody (pro hac vice)             Email: bschifino@gunster.com
   WINSTON & STRAWN LLP
   35 W. Wacker Drive                          Counsel for Defendant
   Chicago, IL 60601-9703                      Bright House Networks, LLC
   Tel: (312) 558-5600
   Email: mbrody@winston.com




                                           3
Case 8:19-cv-00710-MSS-TGW Document 177 Filed 09/11/20 Page 4 of 5 PageID 5875




                         L.R. 3.01(g) CERTIFICATION OF COUNSEL

           Pursuant to Local Rule 3.01(g), counsel for Bright House has conferred with counsel

    for Plaintiffs regarding the relief sought in this motion, and Plaintiffs have declined to

    consent to the motion.

                                                             /s/ William J. Schifino, Jr.
                                                             William J. Schifino, Jr., Esq.




                                                4
Case 8:19-cv-00710-MSS-TGW Document 177 Filed 09/11/20 Page 5 of 5 PageID 5876




                                CERTIFICATE OF SERVICE

            I HEREBY CERTIFY that a true and correct copy of the foregoing Motion For Leave

    To File Reply Brief In Support Of Motion To Modify The Scheduling Order And Leave To

    File Second Amended Answer, Affirmative Defenses, And Counterclaims was served by the

    Court’s CM/ECF system on September 11, 2020.

                                                            /s/ William J. Schifino, Jr.
                                                            William J. Schifino, Jr., Esq.
    ACTIVE 12420536.1




                                               5
